EXHIBIT 10.2

October 8, 2010

Michael Narcavage
810 Blakely Street
Jessup, PA 18434

Dear Michael:

In anticipation of the closing (the “Closing Date”) of the contemplated merger
of Comm Bancorp, Inc. (“CBI”) with and into F.N.B. Corporation (“FNB”), the
parties hereto agree to the following terms and conditions with respect to any
rights of Michael Narcavage under July 27, 2010 employment agreement (the
“Employment Agreement”) between CBI and Michael Narcavage:



  •   Neither CBI nor FNB shall have any obligation to make any severance or
change of control payment required by the Employment Agreement unless your
employment occurs after the earliest to occur of (i) the date upon which FNB
converts CBI’s core processing system to FNB’s system, (ii) the date of your
involuntary termination of employment by FNB (iii) 120 days following the
closing of the merger of CBI with and into FNB as provided in the Agreement and
Plan of Merger dated as of August 9, 2010 between FNB and CBI or (iv) the date
of your termination of employment as a result of your death, Disability (as
defined below) or in order to attend to a Family Emergency (as defined below);



  •   Absent an intervening termination for cause, CBI and FNB agree to continue
to employ Michael Narcavage at the same base salary and upon the same employee
benefit structure of similarly situated employees until at least such date upon
which FNB converts CBI’s core processing system to FNB’s system;



  •   Michael Narcavage hereby agrees and acknowledges that any tax imposed on
the officer pursuant to Section 280G or 409A of the Internal Revenue Code of
1986 in respect of any such change of control or severance benefit shall be the
sole responsibility of the officer and neither CBI nor FNB shall have any
liability or responsibility for any such tax liability;

 

1



--------------------------------------------------------------------------------



 



Michael Narcavage
Page
October 8, 2010



  •   The severance payments and the amount of the payment to be made to the
officer upon such severance or termination shall be $98,730, payable in a
lump-sum payment no later than the first regular payroll date after termination;
and



  •   Unless your employment terminates earlier, you will continue to receive
the same annual salary from FNB as equals your current annual salary from CBI
until the next annual FNB compensation review, which FNB typically conducts for
salary changes to be effective April 1.

For purposes of this supplemental agreement, (i) Disability shall mean the
inability to engage in any substantial gainful activity or the receipt of
benefits for at least three months under the CBI or FNB disability plan as a
result of a medically determinable physical or mental impairment that is
expected to result in death or continue at least twelve months; and (ii) Family
Emergency shall mean a “serious health condition”, as provided by
Section 101(11) of the Family and Medical Leave Act (FMLA), with respect to your
spouse, child(ren) or parents.

Except as otherwise specifically provided in this supplemental agreement, all of
the terms and conditions of the Employment Agreement, including medical and/or
disability benefits, if any, shall remain in full force and effect.

If the foregoing correctly sets forth our agreement, please sign and date both
enclosed copies of this letter and return one copy to me.

Sincerely,

/s/ William F. Farber, Sr.                        
William F. Farber, Sr.
President and Chief Executive Officer


/s/ Michael Narcavage            
Michael Narcavage

Date: 10/8/10                             

 

2